Citation Nr: 0002410	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-48 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a bone cyst of the 
neck of the right humerus, claimed as a thyroid condition, 
as a result of exposure to ionizing radiation.  

2. Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation.  

3. Entitlement to service connection for astigmatism.  

4. Entitlement to service connection for a disability 
manifested by vertigo.  

5. Entitlement to service connection for hypoglycemia.  

6. Entitlement to service connection for diverticulitis.  

7. Entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.  

REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946, from August 1946 to November 1946, from November 1948 
to July 1949, and from September 1950 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July 1991, and later, rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In recently received correspondence, the veteran raises the 
issue of entitlement to service connection for a dental 
disability, for the purpose of obtaining VA outpatient dental 
treatment.  This matter has not been developed for appellate 
review, is not inextricably intertwined with the issues 
before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1. A chronic bone cyst of the neck of the right humerus, 
claimed as a thyroid condition is not currently 
demonstrated.  

2. A chronic bladder cancer is not currently demonstrated.  

3. The veteran is claiming service connection for 
astigmatism.  

4. There has been no establishment of an etiologic nexus 
between any currently demonstrated disability manifested 
by vertigo and service. 

5. Chronic hypoglycemia is not currently demonstrated.  

6. There has been no establishment of an etiologic nexus 
between currently demonstrated diverticulitis and service.

7. There has been no establishment of an etiologic nexus 
between any currently demonstrated peripheral neuropathy 
and service, including as a result of exposure to Agent 
Orange during service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a bone cyst of the 
neck of the right humerus, claimed as a thyroid condition 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bladder cancer.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3. The veteran has not submitted a claim for service 
connection for astigmatism upon which relief may be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

4. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by vertigo.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

5. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hypoglycemia.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

6. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for diverticulitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

7. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for peripheral 
neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

I.  Claims Based Primarily on Ionizing Radiation Exposure

The veteran is claiming service connection for a bone cyst as 
a result of thyroid disease and bladder cancer as a residual 
of exposure to ionizing radiation that he was exposed to 
while on active duty.  Service connection for diseases which 
are claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).  First, there are certain 
types of cancer which will be presumptively service connected 
for veterans who engaged in "radiation risk activity" under 
the provisions of 38 U.S.C.A. § 1112(c) (West 1991).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation- 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces. 38 U.S.C.A. § 1112(c)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(d)(3)(ii) (1999).  The Board 
notes that the regulations define "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" as "official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory ...."  38 C.F.R. § 3.309(d)(3)(vi) (1999).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2) (1999).

The record shows that the veteran was exposed to ionizing 
radiation during service.  As noted, he is claiming service 
connection for a bone cyst as a result of thyroid disease and 
bladder cancer.  Thyroid and bladder cancer are conditions 
for which presumptive service connection may be established.  
However, it is noted that the veteran is not claiming service 
connection for cancer of the thyroid, but for a disorder that 
he believes is the result of a thyroid disorder.  Moreover, 
where there is no demonstration of current disability, a 
well-grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As will be explained, 
neither of these claimed disabilities have been demonstrated 
in the record.  

An examination was conducted by VA in June 1991.  At that 
time, evaluation of the veteran's thyroid on physical 
examination and laboratory studies showed no thyroid disease 
and no parathyroid disease.  It was reported that an X-ray 
study performed in October 1989, showed a small cyst in the 
right humerus that was felt to be benign.  No relationship 
was drawn between this cyst and the veteran's past exposure 
to ionizing radiation.  On examination by VA in August 1993, 
it was noted that the veteran had claimed a bone cyst of the 
right humerus, but that all X-ray studies of the shoulder and 
humerus have been reviewed by the examiner and by a 
radiologist and no bone cysts were seen in the humerus.  As 
the disability claimed by the veteran is not demonstrated by 
the evidence of record, a plausible claim has not been 
presented and it must be denied.  
Regarding the veteran's claim for service connection for 
cancer of the bladder, it is noted that he has undergone 
several cystoscopic evaluations beginning in February 1987.  
In June 1988, it was noted that he had had a questionable 
history of bladder biopsies done elsewhere.  There were small 
areas of petechial "glomerulations" throughout the bladder 
which had more of an inflammatory appearance.  There was no 
evidence of overt bladder tumor or bladder stones.  The 
cystoscopy performed in February 1995 found no bladder 
tumors.  Biopsies taken showed no evidence of cancer.  A 
cystoscopy performed in March 1996 showed mild 
trabcubulations, with no evidence of cancer.  

Under regulations applicable to veteran's who, like the 
appellant, have been exposed to ionizing radiation, bladder 
cancer is a presumptive disease.  Had he exhibited this 
disorder, service connection would probably have been 
established long ago.  But there is no evidence in the record 
that the veteran has, or has ever had, cancer of the bladder.  
Under these circumstances, a plausible claim has not been 
presented and the claim must be denied.  

II.  Astigmatism

The veteran is claiming service connection for astigmatism.  
The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  Such conditions 
are part of a life-long defect, and are normally static 
conditions which are incapable of improvement or 
deterioration.  See VAOPGCPREC 67-90 (1990) (O.G.C. Prec. 67-
90) at 1.

VA outpatient treatment records, dated in October 1996 showed 
presbyopia.  The record does not reveal that the veteran's 
defective vision is anything other than claimed astigmatism 
and/or presbyopia, which are refractory errors of the eye 
and, as such, are not disorders for which service connection 
may be granted under governing criteria.  Therefore, service 
connection may not be legally established for these disorders 
and must be denied.  

III.  Disability Manifested by Vertigo

The veteran is claiming service connection for a disability 
manifested by vertigo.  He states that he experiences vertigo 
every two to three months.  He speculated that it could be 
due to some vascular insufficiency or related to sinus 
bradycardia.  Review of the evidence shows that he had 
complaints of dizziness during a period of hospitalization in 
March 1987 for a disability unrelated to this appeal.  At 
that time, it was reported that the veteran had a history of 
anxiety reaction and of vertigo.  No signs of vertigo were 
noted in the clinical records of the hospitalization, and no 
treatment was rendered for vertigo.  During a period of 
hospitalization in June 1992, he gave a history of dizziness, 
blurred vision, and weakness that comes in spells and he 
stated that he had been having these symptoms since 1965.  It 
was believed that this could be due to reactive hypoglycemia.  
There was no diagnosis of vertigo.  The pertinent diagnosis 
was dizziness.  

Review of the recent medical evidence of record, which 
includes VA general medical examinations performed in June 
1991 and August 1993 as well as reports of VA outpatient 
treatment dated through October 1996, shows no diagnoses of 
vertigo or a disability manifested by vertigo.  It must be 
emphasized that to be deemed well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The fact that the 
veteran's past medical history may have included vertigo is 
not sufficient to render this claim plausible because a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As the claimed disability has not been 
demonstrated in the record, service connection is not 
warranted.  

IV.  Hypoglycemia

The veteran is claiming service connection for hypoglycemia, 
which he states originated with VA treatment he received in 
the mid-1980's.  He states that hypoglycemia is related to use 
of the drug Bactrim in treating prostatitis.  Review of the 
record shows that the veteran was treated for prostatitis in 
September 1986 at which time he had complaints of nervousness, 
sweating, and felling weak, particularly after having foods 
such as cereal with sugar.  The symptoms were always relieved 
with honey.  The impression was reactive hypoglycemia.  

Additional medical records, which include, as noted, records 
from a period of hospitalization in June 1992, continued to 
show a history of hypoglycemia.  However, more recently, the 
veteran has been given several evaluations for this disorder, 
which have failed to demonstrate the condition.  The veteran 
was hospitalized at a VA facility in October 1994 for a chief 
complaint of questionable hypoglycemic episodes.  Physical 
examination and laboratory testing ruled out hypoglycemia.  
The diagnosis was hypoglycemia, ruled out.  VA outpatient 
treatment records showed that he was again evaluated for 
hypoglycemia in June 1996.  He was given extensive testing for 
complaints of tingling in the fingers, tiredness, weakness and 
confusion.  In July 1996 it was assessed that the data to date 
did not suggest hypoglycemia as an etiology for his symptoms.

It is unclear from the voluminous contentions that have been 
advanced by the veteran whether he is claiming benefits for 
hypoglycemia solely on the basis of 38 U.S.C.A. § 1151 or as 
direct service connection as well.  It is noted that when any 
veteran suffers an injury or aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment, or 
the pursuit of a course of vocational rehabilitation, and 
such injury or aggravation results in additional disability 
to the veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
However, as with any basic claim, evidence of current 
disability must be submitted.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  As there is no clear demonstration that the 
veteran currently has hypoglycemia, the claim is not 
plausible and must be denied.

V.  Diverticulosis

It is initially noted that service connection is currently in 
effect for hiatal hernia and spastic and deformed duodenal 
bulb consistent with chronic recurrent peptic disease, 
currently evaluated as 20 percent disabling.  The veteran is 
now claiming service connection for diverticulosis, another 
gastrointestinal disease.  Review of the service medical 
records does show that he had gastrointestinal complaints 
during service, but these were attributable to the duodenal 
ulcer disease for which service connection has been 
established.  There were no findings of diverticulosis.  

The veteran was hospitalized at a VA facility in April 1993 so 
that a colonoscopy to evaluate complaints of abdominal pain 
could be performed.  He reported that he had undergone this 
procedure during the 1980's and had been told that he had 
diverticulosis.  It was further reported that CT scans of the 
abdomen and pelvis were normal.  The colonoscopy showed 
multiple diverticula present throughout the colon.  The 
diagnosis was diverticulosis.  

An examination was conducted by VA in May 1994.  The pertinent 
diagnosis was diverticulitis, the exact cause of which could 
not be determined.  It was noted that there was no evidence on 
examination that any of the prior treatment that the veteran 
had undergone had contributed to the development of 
diverticulitis.  A colonoscopy performed by VA in July 1996 
again showed diverticulosis.  No relationship was drawn 
between this disorder and service.  
The veteran claims service connection for diverticulosis as a 
disability separate and apart from the other gastrointestinal 
disorders for which service connection has been established.  
For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  No such evidence has been submitted in the 
present case.  As a plausible claim has not been submitted, 
service connection is not warranted.  

VI.  Peripheral Neuropathy

The veteran has claimed service connection for peripheral 
neuropathy as a result of exposure to the dioxin Agent Orange 
during service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following diseases 
shall be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lungs, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1999).  Chloracne, or other 
acneform disease, may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii) (1999).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the service medical records finds no indication of 
peripheral neuropathy.  VA examinations performed in February 
and September 1971 are similarly negative for any neurologic 
abnormality, as are private treatment records that are dated 
in the early 1980's.  The earliest manifestation of any 
neurologic disorder is shown on a report of VA outpatient 
treatment dated in June 1985.  This shows that 
electrodiagnostic testing was compatible with left carpal 
tunnel syndrome.  There was no relationship drawn between 
this disorder and the veteran's periods of active duty.

An examination was conducted by VA in January 1990.  At that 
time, it was noted that the veteran had been scheduled for a 
carpal tunnel syndrome release later that month.  Other 
neurologic symptoms noted on this examination were related to 
radiculopathy of the cervical spine and a thoracic vertebral 
fracture.  There were no symptoms of generalized peripheral 
neuropathy.  Electrodiagnostic studies were performed at a 
private facility in April 1991.  The findings were compatible 
with chronic right C8-T1 radiculopathy.  

An extensive neurologic evaluation was conducted by John A. 
Dilullo, M.D., in December 1992.  Findings included lumbar 
radiculopathy in the L4-L5-S1 distribution and 
cervical/thoracic radiculopathy from C8 to T1.  Also noted 
was questionable carpal tunnel syndrome and possible 
peripheral neuropathy or entrapment neuropathy.  Additional 
testing was recommended to rule out peripheral neuropathy.  

An Agent Orange examination was conducted by VA in April 
1993.  No neurologic disorder was found on this examination.  

A statement of Shin J. Oh, M.D., dated in July 1993, shows 
that nerve conduction studies performed in May 1993 revealed 
a mild peripheral neuropathy. Dr. Oh did not speculate on the 
etiology of the peripheral neuropathy.  
An examination was conducted by VA in August 1993.  At that 
time, examination showed some sensory loss of both feet up to 
the mid-calf on both cold and pinprick.  This was more of a 
stocking type of diminished sensation.  The pertinent 
diagnosis was mild neuropathy of the lower extremities, 
bilaterally, cause not determined.  

While acute or subacute peripheral neuropathy is a disease 
that is presumptive for veteran's who have been exposed to 
dioxin, the veteran has not manifested this disorder as it is 
defined by regulation.  In other words, transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset has not been demonstrated in the record.  Service 
connection may still be established without the use of 
regulations applicable to veteran's exposed to Agent Orange, 
but for his claim to be well grounded, the veteran would have 
to submit competent medical evidence of a nexus between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  He has not done so.  The earliest neurologic 
disorder, carpal tunnel syndrome, was not demonstrated until 
15 years after service.  Peripheral neuropathy was not 
demonstrated until approximately 20 years after service and 
examiners did not relate this condition to any of the 
veteran's periods of active duty.  Under these circumstances, 
the claim is not considered plausible and must be denied.










.............................(CONTINUED ON NEXT PAGE)...............................



ORDER

The claims for service connection for a bone cyst of the neck 
of the right humerus, claimed as a thyroid condition, as a 
result of exposure to ionizing radiation; bladder cancer as a 
result of exposure to ionizing radiation; astigmatism; a 
disability manifested by vertigo; hypoglycemia; 
diverticulitis; and, for peripheral neuropathy as a result of 
exposure to Agent Orange, are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

